Citation Nr: 0636203	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  01-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee and left 
leg conditions.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for vitiligo of the groin and 
hypopigmentation of the penis. 

3.  Entitlement to a disability evaluation greater than 10 
percent for headaches and dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and "L.W." 

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to June 
1980 and from July 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran's left knee and left leg conditions were not 
caused or aggravated by his active military service from 
December 1979 to June 1980 and from July 1991 to October 
1991.

2.  The evidence does not show that 20 to 40 percent of the 
veteran's entire body is covered, 20 to 40 percent of the 
exposed areas affected are covered, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more (but not 
constantly) during the past 12-month period).  The evidence 
does show that the veteran's skin condition itches 
constantly.  

3.  The veteran does not have characteristic prostrating 
migraine attacks.  






CONCLUSIONS OF LAW

1.  Service connection for left knee and left leg conditions 
is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 

2.  The criteria for a 30 percent rating for vitiligo of the 
groin and hypopigmentation of the penis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Code (DC) 7806 (2002).

3.  The criteria for an increased evaluation for migraines 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, DC 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Medical evidence of record shows that the 
veteran's left leg is approximately 2.5 centimeters shorter 
than his right.  He has a diagnosis of severe left knee 
strain.  Therefore, he has a current disability for VA 
purposes.  

However, the veteran's service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for a 
left knee or leg condition.  The veteran did not complain 
about his left knee or leg at his demobilization examination 
in October 1991, providing evidence against this claim.  

The veteran testified at his July 2006 travel Board hearing 
that he fell from a truck in September or October of 1991.  
His SMRs are negative for a left knee or leg injury as a 
result of the fall.  

The veteran's post-service medical records show that the 
veteran wears an orthopedic shoe to compensate for the 
difference in lengths of his legs.  However, there is no 
post-service medical evidence that shows a link between the 
veteran's current condition and his period of active military 
service years ago.  

Even if the Board were to assume the veteran injured his leg 
during service, the Board finds that the service medical 
record and, most importantly, the post-service medical record 
provide evidence against a finding that the current disorders 
are related to this injury or service.  The Board finds that 
the preponderance of the evidence is against service 
connection for left knee and left leg conditions.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as 
dermatitis and eczema.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
the VA's Office of General Counsel determined in an opinion 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
August 2004 and February 2006 supplemental statements of the 
case (SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected vitiligo of the groin and 
hypopigmentation of the penis, currently evaluated as 10 
percent disabling DC 7899-7806, dermatitis or eczema.  
38 C.F.R. § 4.118.  

Under the previous criteria for DC 7806, a 10 percent rating 
requires evidence of exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating requires evidence of exudation or constant itching, 
extensive lesion, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  

Under the amended criteria, a 10 percent rating is warranted 
for exposure to at least five percent, but less than 20 
percent, of the entire body or at least five percent, but 
less than 20 percent, of exposed areas affected; or the need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  The next 
higher rating of 30 percent requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The Board notes that the veteran's vitiligo is rated by 
analogy under DC 7806, as opposed to DC 7823, vitiligo.  The 
DC for vitiligo provides for 10 percent as the highest 
evaluation.  The RO chose a different DC in order to provide 
higher possible ratings if the veteran's vitiligo of the 
upper and lower extremities worsens.  Thus, application of DC 
7823 is not warranted in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

In June 2004, the veteran underwent a VA skin diseases 
examination.  The veteran reported itching, and that he used 
Vaseline to relieve the itching, with good results.  He could 
not tell the examiner how often he used Vaseline.  The 
examiner stated that the veteran has not used 
corticosteroids, immunosuppressive drugs, or systemic 
medications.  

Upon examination, the veteran had loss of pigmentation on his 
penis, constituting complete loss of pigmentation of 60% of 
the glans penis and 20% of the shaft of the penis.  No 
exposed areas were affected by the loss of pigmentation.  The 
examiner concluded that it affected less than 1 percent of 
the veteran's body, providing evidence against this claim.  

In February 2001, the veteran underwent a VA skin 
examination.  The examiner found vitiligo of the penis and 
denied ulceration, exfoliation, or crusting.  The veteran 
reported that he did not use medications or creams at the 
time of the examination.  

The veteran does not meet the amended criteria for a 30 
percent evaluation under DC 7806.  Evidence provided at his 
July 2004 skin diseases examination shows that no exposed 
areas were affected and that less then one percent of his 
body was covered by the vitiligo.  

However, the veteran does meet the criteria for a 30 percent 
evaluation under the previous criteria because there is 
evidence of constant itching.  At his July 2006 travel Board 
hearing, the veteran testified that his groin area itched 
constantly, and was especially intense in hot weather.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's skin condition more 
closely approximates a 30 percent rating under the previous 
criteria for DC 7806 based on constant itching.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is in 
favor of this claim.  38 C.F.R. § 4.3.  The appeal is 
granted.  

The veteran does not meet the criteria for a 30 percent 
rating under the amended DC 7806.  Therefore, he cannot meet 
the criteria for a 60 percent evaluation.  The veteran also 
does not meet the criteria for a 50 percent evaluation under 
the previous criteria for DC 7806.  A 50 percent evaluation 
is warranted under the previous criteria when there is 
ulceration or extensive exfoliation or crusting with systemic 
or nervous manifestations, or when the skin condition is 
exceptionally repugnant.  The June 2004 and February 2001 
skin diseases examinations denied ulceration, exfoliation, 
and crusting.  There is no evidence that the veteran's skin 
condition has systemic or nervous manifestations.  The 
condition does not affect any exposed areas and is not 
exceptionally repugnant.  Therefore the veteran does not meet 
the criteria for a 50 percent evaluation under the previous 
criteria.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation under the previous criteria or a 60 percent 
evaluation under the amended criteria have not been met at 
any time to warrant a staged rating.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased further for any separate 
period based on the facts found during the appeal period.  

With regard to the veteran's claim for a disability 
evaluation greater than 10 percent for headaches and 
dizziness, where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The veteran is, currently rated by analogy to migraines under 
DC 8881-8100.  Under DC 8100, a 10 percent rating is 
warranted when the migraines have characteristic prostrating 
attacks averaging once every two months over the last several 
months.  A 30 percent rating is warranted when the migraines 
have characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  
38 C.F.R. § 4.124a, DC 8100.  

The veteran underwent a VA neurological disorders examination 
in June 2004.  He reported a throbbing, sharp pain in the 
right side of his head.  He stated that he had headaches 
every other day, and that once or twice a week he became 
dizzy.  Upon examination, the veteran did not have migraine 
headaches, tics, paramyoclonus complex, chorea, or 
choreifiorm disorders.  He was diagnosed with severe tension 
headaches and moderately severe dizziness that appeared to be 
stable in frequency and severity. 

In December 2000, the veteran underwent a VA neurological 
disorders examination.  He reported headaches and dizziness 
that caused him to feel fatigued and weak.  He denied 
blackouts, blurred vision, and photophobia.  He was diagnosed 
with chronic headaches and dizziness.  

The Board finds that the two examinations cited above are 
entitled to great probative weight and that they provide 
evidence against the veteran's claim, as they do not show 
that he has prostrating attacks.  

There is no medical evidence of record that the veteran has 
ever had a prostrating attack due to his headaches and 
dizziness.  Therefore, he does not meet the criteria for a 30 
percent evaluation under DC 8100.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's headaches and dizziness does not more closely 
approximate a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 30 percent for a skin condition or a rating 
greater than 10 percent for headaches and dizziness.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the August 2000 adverse decision on appeal, which was 
issued prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the September 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the October 
2003 VCAA notice otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claim.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims for service connection for a left knee and 
leg condition and an increased evaluation for headaches and 
dizziness.  With regards to the claim for an increased 
evaluation for vitiligo of the groin and hypopigmentation of 
the penis, the RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

With regard to the claim of entitlement to service connection 
for left knee and left leg conditions, the Board notes that 
no medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, for reasons noted above, the standards 
of  McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

ORDER

Service connection for left knee and left leg conditions is 
denied.  

A 30 percent evaluation for vitiligo of the groin and 
hypopigmentation of the penis is granted.  

An increased evaluation for headaches and dizziness is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


